Citation Nr: 1227376	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955, and from October to November 1962.  He also had additional service with the Army National Guard.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

FINDING OF FACT

The Veteran's bilateral hearing loss may not be disassociated from service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The service treatment records from the Veteran's first period of service are negative for complaints or findings pertaining to hearing loss.  He denied ear trouble on a report of medical history in November 1962.  On the separation examination in November 1962, the ears were evaluated as normal.  An audiogram disclosed the hearing threshold levels in decibels were -5 (10), 0 (10), 5 (15), 20 (30), 15 (20), and 25 (35), at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were -10 (5), -5 (5), 5 (15), 5 (15), 15 (20) and 10 (20). 

Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

A service department records reveals the Veteran stated he noticed diminished hearing in September 1963.  It was indicated he was keeping a stethoscope in his ears much of the time.  An examination revealed excess cerumen in the left external canal.  It was stated the Veteran could hear whispered and spoken words well grossly.  Irrigation of the external canals was suggested.  

Private medical records show the Veteran was seen in December 1985 and reported problems with hearing loss in his left ear (industrial).  Impacted cerumen was removed prior to an audiogram which showed a mild to moderately severe high frequency sensorineural hearing loss bilaterally.  When seen in April 1995, the Veteran complained of a possible decrease in his hearing ability.  He related he first became aware of a hearing loss in 1987.  He stated he had worked around jet aircraft for approximately 30 years, and that he had been exposed to loud noise levels.  

In a statement dated January 1991, a private physician reported he had seen the Veteran in November 1990 for a hearing loss that had been present for at least 20 years.  

The Veteran was afforded an audiometric examination by the VA in May 2010.  The examiner noted she reviewed the claims folder.  She indicated the separation examination of November 1962 demonstrated normal hearing through 6,000 Hertz.  It was also noted the Veteran had noise exposure in service as a medic, and following service as an aircraft electrician at an Air Force Base.  Following testing, the diagnosis was moderately severe sensorineural hearing loss, bilaterally.  The examiner concluded it was less likely as not that the Veteran's hearing loss was caused by or a result of military noise exposure.  She stated this was based on the Veteran's case history, the configuration of his hearing loss and a review of the service treatment records.  She added the Veteran's current hearing loss was most likely due to over 20 years of civil service occupational noise exposure.

The audiologist was requested to clarify her opinion in light of the findings on the audiogram in November 1962 showing thresholds of 30 and 35 at 4,000 and 6,000 Hertz.  She noted in February 2011 that the report of medical history in November 1962 did not indicate the Veteran had trouble hearing.  She stated she was unable to comment on the cause of the mild hearing loss noted in November 1962 without resorting to mere speculation, as she only had whispered voice hearing tests.  She asserted she had no way of knowing if the Veteran entered service with those thresholds or if they were incurred in service.  The audiologist added the Veteran had other factors besides his military service that could be contributing to his current hearing loss.  She concluded she could not give an opinion regarding whether the Veteran's current hearing loss disability was actually due to incidents in service without resorting to mere speculation.  

The audiologist was requested again to clarify her opinion.  In November 2011, she stated her previous opinion stood as there was no new documentation on which to base as opinion.  

It is not disputed in this case that the Veteran had a hearing loss in his right ear when he separated from service in November 1962.  It is also not disputed that the initial audiometric findings showing a bilateral hearing loss was in 1985, some 23 years after the Veteran's discharge from service.  The Board acknowledges that the VA audiologist initially concluded the Veteran's hearing loss was less likely than not to be related to service.  She based her opinion on the service treatment records, the Veteran's case history and the configuration of the hearing loss.  She also noted the Veteran had more than 20 years of noise exposure following service as a civilian.  

When asked to clarify her opinion, and to consider the hearing loss noted in November 1962, the audiologist stated she could not provide an opinion without resorting to speculation.  The Board points out, however, that she added the Veteran had factors other than service that could contribute to his hearing loss.  Thus, she implicitly concedes the Veteran's service did, in fact, contribute to his hearing loss.  Thus, resolving reasonable doubt in his favor, the Board finds the evidence supports the Veteran's claim for service connection for bilateral hearing loss.  



ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


